 1   THOMAS F. PITARO, ESQ.
     Nevada Bar No. 1332
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. S
     Las Vegas, Nevada 89101
 4   (702) 382-9221 F) (702) 474-4210
     Email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   BRIAN SORENSEN

 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                    DISTRICT OF NEVADA

10
      UNITED STATES OF AMERICA,
11
                                                              Case No. 2:17-CR-00244-APG-NJK-2
12                  Plaintiff,
                                                              (FOURTH REQUEST)
13    vs.
14
      BRIAN SORENSEN,
15
                    Defendant.
16
17    STIPULATION AND ORDER TO MODIFY CONDITIONS OF PRETRIAL RELEASE
18          IT IS HEREBY STIPULATED AND AGREED, by and between PATRICK BURNS
19
     Assistant United States Attorney, counsel for the United States of America, and THOMAS F.
20
     PITARO, ESQ., counsel for BRIAN SORENSEN; that Defendant Sorensen’s pretrial release
21
22   conditions be modified as set forth below. This stipulation is entered into for the following

23   reasons.
24
            1.     Counsel has spoken to AUSA Patrick Burns and he has no objections to these
25
                   modifications of pretrial release.
26
27
28



                                                        -1-
 1        2.    Defendant is currently out on pretrial release.
 2        3.    That Defendant be allowed to transfer his accounts to any Financial Banking
 3
                Institution in Nevada and provide to Pretrial Services the name of the bank, the
 4
                location, account name, and said account numbers.
 5
 6
 7              DATED this 18th day of September, 2019.
 8
 9     /S/                                      /S/                                    .
     THOMAS F. PITARO, ESQ.                   PATRICK BURNS
10   Nevada Bar No. 1332                      Assistant United States Attorney
     601 Las Vegas Blvd. S.                   501 Las Vegas Blvd. S., Ste. 1100
11
     Las Vegas, Nevada 89104                  Las Vegas, NV 89101
12   Attorney for Defendant                   Attorney for the United States

13
14
                                              ORDER
15
          Based upon the Stipulation of Counsel, and with good cause appearing, IT IS SO
16
     ORDERED.
17
          DATED :this
                   September
                      ___ day of19, 2019 2019.
                                September
18
19
                                               _____________________________________
20                                             UNITED STATES DISTRICT
                                                               MAGISTRATE JUDGE
                                                                             JUDGE
21
22
23
24
25
26
27
28



                                                 -2-
